





image_01.jpg [image_01.jpg]            

Consolidated Edison, Inc.
4 Irving Place
New York, NY 10003






November 19, 2020


Mr. Timothy P. Cawley
c/o Consolidated Edison, Inc.
4 Irving Place
New York, New York 10003
Dear Tim:
The Board of Directors (the “Board”) of Consolidated Edison, Inc. (the
“Company”) has elected you, and is delighted that you will be assuming the
position of, President and Chief Executive Officer (“CEO”) of the Company,
effective as of December 29, 2020 (the “Effective Date”). On behalf of the
Company, I am pleased to offer you the terms of your new position as set forth
below.


1.Position and Duties. You will be promoted to serve as President and CEO of the
Company, reporting directly to the Board. In your capacity as President and CEO,
you will have the authorities and duties commensurate with that position and
such other authority and duties commensurate with the position as may be
determined from time to time by the Board. You will be appointed to serve as a
member of the Board effective as of the Effective Date.


2.Compensation.
(a)Base Salary. Commencing on the Effective Date, your initial base salary as
President and CEO of the Company will be $1,250,000.
(b)Annual Incentive Opportunity. You will continue to participate in the
Company’s Executive Incentive Plan (“EIP”) in accordance with its terms and
conditions. Subject to the approval of the Management Development and
Compensation Committee of the Board (the “MD&C Committee”), your target annual
bonus opportunity under the EIP for calendar year 2021 as President and CEO will
be 125% of your base salary (and your maximum bonus opportunity will be 200% of
your base salary).


(c)Long Term Incentive Opportunity. You will continue to participate in the
Company Long Term Incentive Plan (“LTIP”) in accordance with the terms and
conditions of the LTIP and any applicable award documents. Your 2021 LTIP
opportunity will be determined by the MD&C Committee in February 2021 and will
be
1





--------------------------------------------------------------------------------





targeted within a competitive range of the market for chief executive officers
of the Company’s peer group.


(d)Other Benefits. You will continue to be eligible to participate in all of the
Company’s plans, practices, policies and programs, including the Company’s
Severance Program for Officers, and to receive all fringe benefits and
perquisites generally available to senior executives of the Company, as in
effect from time to time.


(e)Compensation Review. Your compensation will be reviewed and determined by the
MD&C Committee as part of its annual performance review of the Company’s senior
executives.


3.Employee Developed Intellectual Property and Protection of Patents and
Confidential and Propriety Information. You will continue to be subject to the
forms and agreements set forth in the Corporate Policy Statement on Employee
Developed Intellectual Property and Protection of Confidential Information.


4.Indemnification. To the fullest extent permitted by applicable law and the
Company’s governing documents, the Company shall (a) indemnify you as an officer
or director of the Company or a trustee or fiduciary of an employee benefit plan
of the Company against all liabilities and reasonable expenses that you may
incur in any threatened, pending, or completed action, suit or proceeding,
whether civil, criminal or administrative, or investigative and whether formal
or informal, because you are or were an officer or director of the Company or a
trustee or fiduciary of such employee benefit plan; (b) pay for or reimburse
your reasonable expenses incurred in the defense of any proceeding to which you
are a party because you are or were an officer or director of the Company or a
trustee or fiduciary of such employee benefit plan and (c) if the Company
maintains directors and officers liability insurance, to cover you under such
insurance to the same extent as its other officers and directors. Your rights
under this paragraph 4 shall survive the termination of your employment by the
Company.


5.Reimbursements. Any reimbursement payable to you shall be paid in accordance
with the Company’s business expense reimbursement policy, provided that such
reimbursement will be paid no later than the last day of the calendar year
following the calendar year in which the related expense was incurred. No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, and the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
6.At-Will Employment. Your employment with the Company is at-will. Employment
at- will may be terminated with or without cause and with or without notice at
any time by you or the Company. Nothing in this letter or in any document or
statement shall limit your right or the Company’s right to terminate your
employment at-will. Only the Board has the authority to enter into an agreement
for employment for any specified period or to make an agreement for employment
other than at-will and then only in writing.


7.Section 409A. The payments and benefits provided hereunder are intended to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations thereunder
(collectively, “Section 409A”), and will be interpreted, operated and
administered in a manner consistent with that intent.
2





--------------------------------------------------------------------------------





Without limiting the generality of the foregoing, if and to the extent required
to comply with Section 409A, (i) each payment shall be treated as a separate
payment and the right to a series of installment payments will be treated as a
right to a series of separate payments; and (ii) no payment or benefit required
to be paid on account of a termination of your employment shall be made unless
and until you incur a “separation from service” within the meaning of Section
409A. If you are a “specified employee” within the meaning of Section 409A, then
to the extent necessary to avoid subjecting you to the imposition of any
additional tax under Section 409A, amounts that are subject to Section 409A that
would otherwise be payable to you during the six-month period immediately
following a “separation from service” within the meaning of Section 409A shall
not be paid during such period, but shall instead be accumulated and paid in a
lump sum on the first business day following the earlier of (a) the date that is
six months after the separation from service or (b) your death.


8.Counterparts. This letter may be executed in two or more counterparts; each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


The remainder of this page is left intentionally blank.


3





--------------------------------------------------------------------------------





If you accept these terms, please indicate your acceptance by signing the two
original letters provided. Please keep one letter for your records and return
the other to me.


We look forward to your continued success and contributions to the Company.


If you have any questions, please do not hesitate to contact Sylvia Dooley.


Yours sincerely,
CONSOLIDATED EDISON, INC.


/s/ George Campbell, Jr.
Name: George Campbell, Jr.




Agreed and accepted as of the date below:






/s/ Timothy P. Cawley
Name: Timothy P. Cawley




Date: 11/19/2020    




































4



